314 F.2d 48
John Calvin CANNON, Appellant,v.Clarence T. GLADDEN, Warden of the Oregon State Penitentiary, Appellee.
No. 18146.
United States Court of Appeals Ninth Circuit.
February 21, 1963.

Richard A. Callejo, Daly City, Cal., for appellant.
Robert Y. Thornton, Atty. Gen., of Oregon, Harold W. Adams, and C. L. Marsters, Asst. Attys. Gen., of Oregon, Salem, Or., for appellee.
Before HAMLEY, BROWNING and DUNIWAY, Circuit Judges.
PER CURIAM.


1
This appeal is from an order of the District Court dismissing a petition for a writ of habeas corpus filed by a state prisoner. The petitioner contends that he was denied due process of law because his plea of guilty was accepted by the state court when he was without the aid of counsel and was not mentally competent either to represent himself or to waive the assistance of counsel. Counsel for petitioner in this Court concedes that this contention has not been presented to the state court. The dismissal of the petition must therefore be affirmed. 28 U.S.C.A. § 2254; Darr v. Burford, 339 U.S. 200, 203-204, 70 S.Ct. 587, 94 L.Ed. 761 (1950).